Case 2:21-cv-04509-JFW-KES Document 15-3 Filed 08/02/21 Page 1of1 Page ID #:103

 

 

 

 

 

 

 

AFFIDAVIT OF NON-SERVICE
Case: Court: County: Job:
2:21 -cv-4509 - UNITED STATES DISTRICT COURT For The 5748724
JFW (KESx) Central District Of California
Plaintiff / Petitioner: Defendant / Respondent:
DIGITAL MARKETING ADVISORS KALYSTA MALLORY
Received by: For:
Arizona Quick Serve Zhen Law Firm
To be served upon:
KALYSTA MALLORY

 

 

 

i, Craig Podgurski, being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name / Address: KALYSTA MALLORY
Manner of Service: Locate

Documents: SUMMONS IN A CIVIL ACTION; CIVIL COVER SHEET; COMPLAINT FOR COPYRIGHT INFRINGEMENT, UNJUST
ENRICHMENT, AND UNFAIR COMPETITION; EXHIBITS 1-2;CERTIFICATE OF INTERESTED ENTITIES OR PERSONS;
NOTICE OF ASSIGNMENT TO UNITED STATES JUDGES;NOTICE TO PARTIES OF COURT-DIRECTED ADR
PROGRAM ; NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING; REPORT ON THE FILING OR
DETERMINATION OF AN ACTION OR APPEAL REGARDING A COPYRIGHT;NOTICE OF A LAWSUIT AND REQUEST
TO WAIVE SERVICE OF A SUMMONS; WAIVER OF THE SERVICE OF SUMMONS

Additional Com ments:
Ran a unit number search for Kalysta Mallory at ( Scottsdale , AZ J and the search returned with unit

 

 

 

 

 
 

 

 

Subscribed and sworn to before me by the affiant who is
personally known io me.
o 6 [le {2 ==
Craig Podgurski Date —
Marico 7 Notary Public
CEMELE 4 J) Gnvg cy 5. 2005
Arizona QuickServe =. Date Commission Expires
9393 N 9Oth St Suite 121% / RY MUELLER
Scottsdale, AZ 85258 ee O Ne AAIZONA
480-314-5050 Sn . MARICOPA COUNTY
Miied =} «=» COMMISSION # 595909
Beer 4y = MY COMNISSION EXPIRES |
Gi UANUARY OS, 2025

-19-
